Endicott, J.
The controversy in this case was whether a loan of $4000, made by William Dillaway, the plaintiff’s testator, April 14, 1871, was in fact to the defendant, or to his brother Joseph R. Bassett. A note was given at the time, which had been lost; and the plaintiff endeavored to prove that the lost note was the note of the defendant. The negotiations for the loan were conducted by Joseph R. Bassett with Dillaway, and there was no evidence that the defendant was present or took part in the transaction.
1. To prove that the loan was made to the defendant, and the note given by him, the plaintiff offered in evidence certain entries in the diary of Dillaway in his handwriting, purporting to have been made April 14, 17 and 20, 1871. These entries are vague and incomplete, but giving them the most favorable construction, they are to the effect that he had made an agreement with the de* *358fendant to take his note, with certain mortgages and policies of insurance as collateral, and had paid $4000 to the defendant on the agreement. Ho evidence was offered that the defendant had ever seen the entries or had any knowledge of them, or that he had anything to do with the transaction therein recited, except that he did, on April 14, assign to Dillaway, a mortgage on land in ¡New Hampshire. These entries were merely the declarations of Dillaway, and were properly excluded as not competent to prove that the defendant borrowed the money of Dillaway and gave his note therefor.
2. The plaintiff also offered a memorandum in writing, signed by Dillaway and dated April 14, 1871, which-recited that he had received the defendant’s note for $5000, on which there was due to the defendant $2000 ; and on the same paper Joseph ¡R. Bassett acknowledged to have received $1000 on the account. This was mere recital on the part of Dillaway; it was not competent evidence to prove that the defendant gave such a note, and it was rightly held that it could not be used for that purpose. But the whole paper was properly admitted as bearing upon the credibility of Joseph ¡R. Bassett, who had testified that the loan was made to him.
3. A check upon a bank dated April 14, 1863, payable to the defendant or bearer, in the sum of $3000, and signed by Dillaway, was offered in evidence. In connection therewith the plaintiff also offered evidence that a check of that amount was paid at the bank, April 14,1871, and was the only check of Dillaway’s of that amount ever paid at the bank; but no evidence was offered that the defendant had ever seen it, or had it in his possession, or had any knowledge of it. It was admitted in evidence as tending to show that such a check was paid on that date. But the jury were instructed, that, as a mere statement by Dillaway, it could not bind the defendant, unless they were satisfied on the evidence in the case that the defendant in some way had knowledge of it. This instruction was sufficiently favorable to the plaintiff, and he has no valid exception on that point.
4. At the close of the charge the judge said to the jury, “ I shall, when you come in, if you find for the plaintiff, ask yon upon which count you find, and will thank you to be prepared to state. If you find for the defendant you need not say anything *359more.” When the jury returned into court with their verdict, which was for the defendant, they also, in answer to a question from the judge, said that “ they found their verdict on the ground that no loan or payment of money was made to the defendant, nor any money passed from D ilia way to the defendant.” The plaintiff excepted to this question.
The presiding judge, in the exercise of his discretion, could properly inquire of the jury the ground upon which they found their verdict for the defendant. He was not precluded from doing so, because he had stated to them at the conclusion of his charge that, if they found for the plaintiff, he should ask them to say upon which count, but if for the defendant, they need say nothing‘more. The jury were able to answer the question, as they had based their verdict upon that ground. Full effect is therefore to be given to their answer. The finding having established the fact that no loan or payment of money was made to the defendant, all the other questions raised in the bill of exceptions, and argued at the bar, become immaterial, and we have not considered them. Exceptions overruled.